Citation Nr: 0600816	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  02-10 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Entitlement to service connection for a muscle/joint pain 
disorder (to include fibromyalgia and myofascial pain 
syndrome), to include whether presumptive service connection 
is warranted for an undiagnosed illness.

2.  Entitlement to service connection for Raynaud's syndrome 
of the hands and feet (claimed as frostbite), to include 
whether presumptive service connection is warranted for an 
undiagnosed disease.

3.  Evaluation of a left ankle ligament strain, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1990 to July 1993.  
He had service in the Southwest Asia Area of Operations 
during the Gulf War from August 1990 to April 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In this decision, the RO denied 
entitlement to service connection for fibromyalgia and 
Raynaud's disease, to include whether presumptive service 
connection for an undiagnosed illness was warranted under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The 
Board notes that the rating decisions, statement of the case 
(SOC), and supplemental statement of the case (SSOC), have 
discussed service connection for myofascial pain syndrome and 
an undiagnosed illness in connection with the claim for 
fibromyalgia.  It has denied service connection for all these 
disorders.  Therefore, the Board has changed the description 
of this issue to service connection for a muscle/joint pain 
disorder to more accurately reflect the adjudication of the 
RO.

In the February 2000 decision, the RO also denied entitlement 
to service connection for irritable bowel syndrome.  The 
veteran appealed this determination.  However, the RO 
subsequently granted this claim in a rating decision issued 
in March 2005 that evaluated the irritable bowel syndrome as 
30 percent disabling.  The veteran has not contested this 
determination or the rating of the service-connected 
disability.  The Board finds that the March 2005 decision was 
a full grant of all benefits sought on appeal regarding 
service connection for irritable bowel syndrome and, 
therefore, this issue is no longer in appellate status.

Finally, this appeal also arises from a September 2001 rating 
decision in which the RO granted entitlement to service 
connection for a ligament strain on the left ankle.  This 
disability was initially rated as noncompensable.  The 
veteran appealed this evaluation.  In March 2005, the RO 
issued a decision in which the evaluation of the left ankle 
disability was increased to 30 percent disabling effective 
from the date of the veteran's original claim received on 
February 23, 2000.  The veteran has continued his appeal.

A review of the claims file indicates that the veteran has 
claimed in an outpatient record dated in April 2001 that he 
sustained a traumatic injury to his back/spine while 
participating in parachute jumps during military service.  
Thoracic spine X-ray in January 2000 found "slight old 
anterior wedging of the T7, T8, and T9 vertebral bodies."  
An outpatient examiner reviewing these X-rays in February 
2002 interpreted them to reveal "compression" from the T6 
vertebra to the T9 vertebra.  The Board finds these 
allegations and evidence an informal claim for entitlement to 
service connection for a traumatic injury to the thoracic 
spine.  See 38 C.F.R. §§ 3.155, 3.157(b).  This issue is not 
properly before the Board at the present time and it is not 
inextricably intertwined with the issues on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action.


FINDING OF FACT

The veteran's current Raynaud's syndrome was incurred during 
his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
Raynaud's syndrome have been met.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the appellant 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background

On his military enlistment examination in December 1989, he 
did not report any medical history of a cold weather injury, 
problems with cold weather, or Raynaud's disease.  On a 
medical prescreening form, he specifically denied any prior 
history of painful joints or impairment in his arms, legs, 
hands, or feet.  On examination, his musculoskeletal system, 
neurologic system, vascular system, feet, and extremities 
were all found to be normal.  At a military reception center 
in March 1990, the veteran affirmed that his health had not 
changed since his enlistment examination.  

A comprehensive physical examination in January 1992, 
conducted for the purposes of qualifying for Ranger and Air 
Assault schools, noted findings similar to that reported in 
December 1989.  He was found to be medically qualified to 
attend these schools.

In October 1992, the veteran complained of pain in his left 
foot.  He reported a medical history of a forklift running 
over his left foot in 1989.  The veteran acknowledged that 
his left foot pain had been present since this accident, but 
it had gotten gradually worse since entering military 
service.  He felt that road marches had increased the level 
of pain.  The assessment was chronic foot pain of unknown 
etiology.  A bone scan provided in November 1992 revealed 
post-traumatic changes in the calcaneus and hyperemia in the 
mid-foot section, suggesting a soft-tissue injury.  A follow-
up visit in November 1992 again noted an assessment for left 
foot pain of unknown etiology.  During his military service, 
the veteran was also treated for a fractured left rib in July 
1991, traumatic amputation of the tip of his right middle 
finger in February 1992, and chronic left ankle pain in 1993.

The veteran was afforded a separation examination in June 
1993.  At this time he reported a medical history of being 
allergic to aspirin, which caused swelling in his legs.  He 
also reported having "foot problems," having the tip of one 
finger cut off, and having an ankle that bothered him.  On 
examination, his musculoskeletal system, neurologic system, 
vascular system, feet, and extremities were again found to be 
normal.  

A VA outpatient record of January 2000 noted on examination 
that the veteran's peripheral pulses were OK.  There was no 
edema.  However, the nail beds were blue with slow capillary 
return to all toes.  His skeletal and neurologic systems were 
"OK."  Another outpatient record of January 2000 noted an 
impression of paresthesias of the toes with poor capillary 
return; questionably related to frostbite.  A VA outpatient 
record of February 2000 noted an assessment of status post 
frostbite.

VA received the veteran's claim for entitlement to service 
connection on February 23, 2000.  In a letter dated in May 
2000, the veteran's mother asserted that she had seen her son 
at Fort Bragg, North Carolina upon his return from the Gulf 
War.  At that time he complained of his toes not feeling 
right.  His mother claimed that they looked "grayish."  She 
noted that the veteran continues to complain about his toes 
and fingers complaining that they felt spongy and were 
painful.

In a letter from a fellow soldier who had been assigned to 
his unit during the Gulf War, it was asserted that they had 
to endure cold nights while stationed near the Iraqi border.  
The former soldier claimed that this extreme drop in 
temperature had caused many cold weather injuries to hands 
and feet due to inadequate clothing.  He specifically 
remembered an occasion were the veteran was next to a fire 
one night and was trying to warm his "blue colored toes."  

Another former soldier who had served with the veteran during 
the Gulf War submitted a letter.  He claimed that their unit 
was exposed to cold weather in February 1991.  The comrade 
asserted that both he and the veteran had taken a seven-hour 
ride overnight in an open vehicle.  Afterwards, both of them 
suffered with cold weather injuries.  He claimed that many 
soldiers in their unit incurred such injuries during this 
time and their officers ordered them to check for cold 
weather injuries.  This former soldier reported that he had 
seen that the veteran's feet had become discolored and blue. 

A VA neurology examination was given to the veteran in June 
2000.  He reported sustaining a frostbite injury while 
stationed in Iraq.  At that time his toes turned blue and he 
was seen by a medic.  The medic reportedly informed him that 
nothing needed to be done about it.  The veteran reported 
that he now was very sensitive to cold weather, even air 
conditioning.  He complained that when in a cold environment 
his feet would ache and his fingers and toes would develop a 
bluish discoloration.  On examination, it was noted that 
there was a mild bluish discoloration of the veteran's toes 
and fingers.  The impressions included frostbite.  It was 
noted by the examiner that the veteran was to undergo further 
workup by VA vascular and rheumatology clinics on his claimed 
residuals of frostbite.

The veteran was afforded a VA vascular (cold weather injury) 
examination in June 2000.  He claimed to the examiner that in 
December 1990 he was required to ride in an open vehicle at 
night for four to five hours.  Reportedly his feet became 
numb, painful, and turned blue.  This problem lasted about 
two months and then improved.  However, since that time, the 
veteran's toes become painful during cold weather or when in 
cold air conditioning.  He felt that he had sustained a 
frostbite injury during his military service.  On initial 
examination, it was noted that the veteran's toes were warm 
and pink in color.  However, after exposing his feet for 
about ten minutes in an air-conditioned environment they 
become cold and their color turned darker and slightly 
cyanotic.  The veteran complained that his toes had become 
"pretty darn" painful.  There were no other changes to the 
toes or feet.  The diagnosis was history and objective 
evidence of frostbite.  The examiner indicated that a 
quantitative estimate of the residuals of the frostbite might 
be better determined by a neurologist or a vascular 
specialist.

A VA general medical examination was afforded the veteran in 
June 2000.  The veteran reported a history of frostbite and 
problems with his feet and hands similar to those provided in 
past examinations.  The examiner commented that these 
symptoms did not describe any classic type of Raynaud's 
phenomenon.  On examination, the toes and fingers were 
slightly cool to touch and there was a minimal bluish 
discoloration over the fingers.  Finger capillary filling 
appeared to be delayed in the fingers.  Hair was present over 
the toes and fingers.  There were no skin abnormalities with 
the toes or feet and no deformities of the hands or feet.  
There was no evidence of hyperhidrosis.  There was no 
peripheral edema present.  The impressions included cold 
sensitivity with predominant foot symptoms/mild hand 
symptoms, which began with moderate cold exposure in Iraq in 
December 1991.  Regarding the veteran's claimed frostbite 
injury, the examiner commented:

Even though he does not have classical 
Raynaud's symptoms, this is very 
suggestive of vascular compromise of the 
Raynaud's type.  It may be that it just 
first appeared with the cold exposure 
described, without any actual frostbite 
injury as the etiology.

Another VA compensation examination was provided to the 
veteran in June 2004.  The veteran provided complaints and 
history similar to that presented in past examinations.  On 
examination, the peripheral pulses were full in the pedal 
areas.  Skin color and tone was normal.  The toes and fingers 
were slightly cool to touch.  His feet had some excessive 
sweating, but the veteran denied any chronic hyperhidrosis.  
There was no edema, ulcerations, dermatitis, or toenail 
changes.  The impressions included cold sensitivity with 
Raynaud's features, demonstrated objectively in vascular 
laboratory.  The examiner commented that there was nothing in 
the record documenting that this condition is due to, or the 
result of, an in-service event, injury, or disease.


Analysis

The veteran has asserted that he sustained a cold weather 
injury to his hands and feet while stationed on the border of 
Iraq during the Gulf War.  He claimed that his fingers and 
toes were sensitive to cold weather and became painful in 
cold temperatures.  In the alternative, the veteran has 
claimed that he developed Raynaud's syndrome during his 
military service and this disorder causes his problems with 
his hands and feet.  The veteran asserts that the saw a 
military medic about these problems during the Gulf War, but 
nothing was done to help him.  He claims that records of 
these visits probably weren't recorded as they were deployed 
for combat operations.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board notes that the veteran has provided consistent 
histories regarding his alleged frostbite injury and 
residuals.  In addition, both his mother and former 
servicemembers have verified that the symptoms associated 
with his Raynaud's syndrome existed during his military 
service in the Gulf War and thereafter.  These lay witnesses 
are competent to present evidence on injury and symptoms.  
The Board finds their evidence credible and fits the 
circumstances and hardships of the veteran's military 
service.  See 38 U.S.C.A. § 1154(b).

The medical evidence establishes that while not a typical 
case, the veteran currently suffers with Raynaud's syndrome.  
As noted by the examiner in June 2004, these symptoms are not 
documented in the service medical records.  However, the 
Board finds the lay evidence competent and creditable to 
establish the occurrence and chronic nature of his Raynaud's 
syndrome.  This finding is supported by the examiner's 
opinion of June 2000 that found the veteran's history to be 
compatible and consistent with a chronic Raynaud's syndrome.

Based on this evidence and analysis, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for Raynaud's syndrome 
affecting his hands and feet.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  As service connection can be granted 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303, consideration of the presumptive service connection 
provisions at 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not 
warranted.


ORDER

Entitlement to service connection for Raynaud's syndrome, 
affecting the hands and feet, is granted.


REMAND

Lay statements from the veteran's family have noted that he 
constantly complains about his body pain and is physically 
limited due to this pain.  A Review of the claims file 
reveals medical impressions of back, hip, and wrist pain of 
an unknown origin.  Also diagnosed are fibromyalgia and 
myofascial pain syndrome.  However, examinations have 
reported no to little symptomatology associated with the hips 
and calves.

A VA outpatient record of February 2000 noted that thoracic 
spine X-rays revealed "compression T6-T9" and lumbar spine 
X-rays revealed Grade I "spondy @ L5-S1."  The assessment 
included undiagnosed illness with arthralgias, status post 
frostbite that was symptomatic, and Grade I spondylolisthesis 
of the lumbar spine.

A VA general medical examination was 
afforded the veteran in June 2000.  He 
complained of low back, hip, hand, and 
wrist pain.  The veteran denied any 
chronic pain associated with his other 
joints.  The examiner commented that the 
veteran's pain sounded "mechanical" as 
this pain was associated with activity.  
The impression was that the veteran did 
not have fibromyalgia.  The examiner 
commented that prior consultation had 
ruled out the existence of inflammatory 
joint disease.  

The veteran was provided a VA orthopedic examination in June 
2000.  He complained of pain and stiffness associated with 
his low back, hips, right wrist, and hands.  These symptoms 
reportedly began about 1992 or 1993.  X-rays of the lumbar 
spine revealed spina bifida occulta of the L5 vertebra and 
spondylolysis of the L5 vertebra with Grade I 
spondylolisthesis of the L5 vertebra over the S1 vertebra.  
Thoracic spine X-ray revealed slight old anterior wedging of 
the T7, T8, and T9 vertebral bodies.  Bilateral hip and a 
right wrist X-rays found no definite bony or joint 
abnormality.  X-rays of the hands showed tiny cysts and spur 
forming or ununited old avulsion fracture at the radial side 
base on the proximal phalanx third digit right hand, 
otherwise the hands were unremarkable.  The diagnoses 
included lumbar spine with Grade I spondylolisthesis of the 
L5 on the S1, no hip condition, an undiagnosed right wrist 
disorder, and an undiagnosed hand disorder.  The examiner 
commented that he found the veteran's history of employment, 
as a tennis instructor was somewhat difficult to explain with 
his multitude of complaints.

In June 2001, the veteran was given an electromyelogram (EMG) 
of his lower extremities.  The conclusion was that this test 
was normal and did not reveal any evidence of lumbosacral 
radiculopathy.  A magnetic resonance image of the hips was 
negative for avascular necrosis.  The examiner did note that 
in the left hip there was a "tiny round focus" that 
correlated with X-ray findings of "small geographic 
sclerosis," and were consistent with incidental bone 
islands.  The right hip revealed a slight asymmetry when 
compared to the opposite side; however, it was determined 
that the amount of signal present was not necessarily 
pathologic.  

A VA outpatient record in April 2001 noted a negative 
examination of the veteran's hips and back.  This examiner 
found the MRI results essentially negative.  It was also 
noted that the veteran did not evidence bursal pain.  The 
impressions were hip pain of unclear etiology and a history 
of traumatic compression fracture of the lumbar spine.  

Outpatient record in January 2002 noted impressions of 
myofascial pain, arthralgias of the hip of an unclear 
etiology, and traumatic compression fracture of the lumbar 
spine.

In March 2002, the veteran's father-in-law contacted VA 
worried about the veteran's use of narcotic pain medication 
and its complications with his health.  This gentleman 
informed VA that he was a physician/internist.  He requested 
that the veteran's medication be changed.  The outpatient 
record noted that the veteran had been approved for Vioxx, 
but the veteran had not filled this prescription as he 
informed his healthcare giver that he did not want to take 
any medications on a regular basis.  

In June 2002, the assessment noted that the rheumatology 
clinic was managing his chronic pain associated with 
myofascial pain syndrome.  A separate addendum of June 2002 
indicated that the veteran was overusing his narcotic pain 
medication.  The healthcare professional found he had abused 
and misused this medication.  It was also noted that he had 
refused to use Vioxx or Tegretol as recommended by the 
Rheumatology clinic.  His treating physician was reported to 
have discontinued the use of the narcotic medicine and would 
not authorize refills.  A physician note of July 2002 noted 
follow-up for the veteran's medication needs.  On 
examination, the veteran was mildly agitated and appeared 
sleep deprived.  There was no muscle tenderness, joints were 
normal, and hip range of motion was full and not painful.  
The assessment was "developing a serious problem with drugs 
of abuse and his [spouse] is helping perpetuate it."  

A VA rheumatologist saw the veteran in July 2002.  He noted 
an increase in his hip pain and he was unable to sleep due to 
joint pain.  The veteran indicated that he only took Tylenol 
3 because his other medications made him nauseated.  On 
examination, hips flexion was normal, and the joint was not 
tender to palpation.  There was mild paraspinal lumbar pain.  
The assessment was myofascial pain.  The rheumatologist 
explained that myofascial pain was a more localized version 
of fibromyalgia.  This physician also indicated that he would 
not refill the veteran's narcotic pain medication due to 
misuse.

Another VA compensation examination was provided to the 
veteran in June 2004.  It was reported that the veteran had 
undergone private surgical intervention on his lumbar spine 
and the veteran acknowledged that the symptoms associate with 
this area were due to a diagnosed illness.  However, he still 
felt that his bilateral hip, calf, and hand pain were due to 
fibromyalgia.  The examiner reported the findings of his 
treating VA rheumatologist.  On examination, there were no 
objective findings of any abnormality associated with the 
joints and muscles claimed affected by fibromyalgia.  The 
examiner commented:

Myofascial pain syndrome, involving 
particularly the left hip 
region...involving the calf regions, the 
infrapatellar regions...and the hands.  At 
least at the VA rheumatologic 
evaluations, he has not been thought to 
have actual fibromyalgia, rather, he has 
been diagnosed as having myofascial pain 
syndrome and it is also the opinion of 
this examiner that the veteran has 
myofascial pain syndrome.

The examiner found that it was less likely than not that the 
veteran's myofascial pain syndrome was the result of his 
military service or "treatment for" an undiagnosed illness.  

While the latest VA examiner has found that the veteran's 
claimed multiple muscle and joint pain is attributed to 
myofascial pain syndrome, the VA rheumatologist has 
independently associated the bilateral hip pain to an unknown 
etiology.  The record also has a strong implication that the 
veteran's current musculoskeletal pain has a somatic origin 
or component.  In addition, the private treatment records for 
the veteran's lumbar spine have not been obtained.  There is 
no recent EMG and the examiner of June 2004 fails to provide 
reasons and bases for ruling out radiculopathy as the source 
of the veteran's hip and lower extremity complaints.  He also 
fails to provide reasons and bases why the myofascial pain 
syndrome is not associated with an undiagnosed illness.  The 
VA rheumatologist appears to indicate that myofascial pain 
syndrome is the same or equivalent to fibromyalgia.  It is 
noted that regulations at 38 C.F.R. § 3.317 allow presumptive 
service connection for fibromyalgia and other "medically 
unexplained chronic multisystem illnesses that are defined by 
a cluster of signs and symptoms."  However, the VA 
compensation examiner of June 2004 appears to disassociate 
myofascial pain syndrome from an undiagnosed illness.

Based on these inconsistencies, the lack of demonstrable 
symptomatology, the possible association of the lower 
extremities to a worsening lumbar spine disability, and the 
possible existence of a somatic condition; the Board finds 
that remand for additional medical opinion is required.  As 
lay adjudicators, the Board is prohibited from making its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Therefore, this issue must be remanded 
in order to obtain the appropriate medical opinion based on a 
review of the veteran's medical history.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Regarding the left ankle disability, the Board notes that the 
examinations of record have failed to discuss the level of 
symptomatology associated with symptomatic flare-ups of this 
disability.  See 38 C.F.R. §§ 4.40, 4.45.  On examination in 
June 2004, the veteran appears to deny flare-ups, but later 
claims that his symptoms increase with activity.  He also 
denied loss of motion in the ankle, but examination revealed 
significant loss of motion in some movements.  Finally, the 
June 2004 examiner did not discuss whether additional 
limitation of motion would occur during flare-ups or after 
repetitive use.  On remand, a new examination should be 
obtained to provide answers to these questions.

Finally, the veteran was provided VCAA notification for the 
issues on appeal in May 2003.  A VCAA notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

However, the May 2003 notification failed to inform the 
veteran of the information or evidence required to establish 
his claims for service connection (to include presumptive 
service connection for an undiagnosed illness) for multiple 
muscle/joint pain or an increased evaluation for his left 
ankle disability.  On remand, such a notification should be 
provided.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  Inform the veteran of the evidence 
required to substantiate the claim for 
service connection for a muscle/joint 
pain disability (fibromyalgia/myofascial 
syndrome), to include presumptive service 
connection for an undiagnosed illness 
under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, and an 
increased evaluation of his service-
connected left ankle strain.  Also inform 
the veteran of (1) the information and 
evidence that VA will seek to obtain on 
her/his behalf; (2) the information or 
evidence that she/he is expected to 
provide; and (3) request or tell her/him 
to provide any evidence in her/his 
possession that pertains to the claim.  
Copies of this notification must be 
associated with the claims folder.  

2.  The AOJ should contact the veteran 
and request him to identify all 
healthcare providers that have treated 
his low back/lumbar spine disability.  He 
should be specifically requested to 
submit the appropriate release form so 
that VA can obtain the treatment records 
for the physician/facility that performed 
surgery on his lumbar spine in August 
2003.  Once such a release is received 
from the veteran, the AOJ should request 
these medical records.  All responses or 
evidence received should be associated 
with the claims file.

3.  The AOJ should contact the VA Medical 
Center in Phoenix, Arizona and request 
copies of all inpatient and outpatient 
treatment dated from September 2002 to 
the present time.  All evidence or 
responses received should be incorporated 
into the veteran's claim file.

4.  After the above development has been 
completed, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a rheumatology examination to 
determine the existence and etiology of 
his current multiple muscle/joint pain 
associated with his hips, knees, calves, 
wrists, and hands.  The claims folder 
must be sent to the examiner for review.  
Based on the examination and a complete 
review of the medical history in the 
claims file, the examiner should provide 
answers to the following questions:

a.  Does the veteran currently 
suffer from a diagnosable disease or 
disability associated with his 
symptoms of muscle/joint pain of the 
hips, knees, calves, wrists, and 
hands?  If so, please provide all 
appropriate diagnoses.  If this 
diagnosis includes myofascial pain 
syndrome, then the examiner should 
clarify if this syndrome is 
analogous or the same as 
fibromyalgia.  Specifically, is 
myofascial pain syndrome "a more 
localized version of fibromyalgia?"
b.  If a diagnosable disease or 
disability exists, is it at least as 
likely as not that any such 
disability was caused by, or 
aggravated by, his active military 
service?  Is any diagnosable 
disorder in anyway etiologically 
related to the veteran's military 
service?  
c.  If a diagnosable disease or 
disability cannot be provided for 
any of the symptomatology, is it at 
least as likely as not that this 
symptomatology is the result of an 
undiagnosed illness related to his 
service in the Gulf War?

If such opinions require additional input 
from a neurologist or orthopedist, such 
an examination should be requested.  A 
complete rationale must be given for any 
opinion expressed and the foundation for 
all conclusions should be clearly set 
forth.  The report of this examination 
should be associated with the veteran's 
claims folder.

5. Thereafter, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine if his complaints of multiple 
muscle/joint pain (specifically related 
to his hips, knees, calves, hands, and 
wrist) are of a somatic origin.  The 
claims folder must be sent to the 
examiner for review.  Based on the 
examination and a complete review of the 
medical history in the claims file, the 
examiner should provide answers to the 
following questions:

a.  Does the veteran currently 
suffer from a somatic disorder 
associated with his symptoms of pain 
in his hips, knees, calves, hands, 
and wrists?  If so, please provide 
all appropriate diagnoses.
b.  If a diagnosable somatic 
disorder exists, is it at least as 
likely as not that it was incurred 
in or aggravated by his active 
military service?  Is any somatic 
disorder in any way etiologically 
related to the veteran's military 
service?  
c.  Is it at least as likely as not 
that any diagnosed somatic disorder 
is the result of, or aggravated by, 
his service connected PTSD?

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of this examination 
should be associated with the veteran's 
claims folder.

6.  The AOJ should also schedule the 
veteran for a VA orthopedic examination to 
determine the severity of his service-
connected left ankle disability.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested examination.  

The examiner should identify all 
residuals attributable to the veteran's 
left ankle strain.  The examiner should 
identify any orthopedic and neurological 
findings related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.  

The examiner should report the range of 
motion measurements for the left ankle in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left ankle is 
used repeatedly.  All limitation of 
function must be identified by degrees of 
motion, if possible.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.  If pain and muscle 
spasm is shown during range of motion 
testing, and no additional loss of motion 
would result during repetitive motion or 
symptomatic flare-up, the examiner should 
provide his or her rationale for these 
conclusions.

In your best medical opinion, are the 
veteran's residuals of his left ankle 
strain best characterized as a slight, 
moderate, or marked disability?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

7.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to these claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issue 
currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Jeff Martin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


